Citation Nr: 0209974	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  01-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a left knee disability has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to 
October 1973.

This appeal arises from an August 2000, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, which denied reopening the 
appellant's claim for entitlement to service connection for a 
left knee condition, on the basis that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim had not been submitted. 


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for a left knee disability in a final 
August 1997 decision.

2.  Evidence provided since the Board's August 1997 decision 
is new and, when viewed by itself or in the context of the 
earlier evidence of record, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee disability 
has been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for a left knee disability.  The last final decision on this 
issue was an August 1997 Board decision.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991).

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The appellant has been afforded a VA examination in 
connection with this claim.  There does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The Board also concludes that the discussions in the rating 
decision and statement of the case have informed the 
appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The RO has notified the appellant of the evidence he 
should obtain and which evidence VA would obtain.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The 
RO also notified of the veteran of the provisions of the VCAA 
in a letter dated in November 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record in this regard is not necessary.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore finds that disposition of the appellant's 
claim to reopen is appropriate.

Further, the Board notes that the recent changes to the 
governing legal criteria specifies that the changes do not 
require VA to reopen a previously disallowed claim unless new 
and material evidence has been received.  

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence, as that 
phrase applies to his case, means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Parenthetically, the Board notes that the new regulations 
redefine "new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the current claim was filed prior to that 
date, the old version of the regulation is applicable in this 
case.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or if arthritis is manifest to a compensable degree within 
one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 
3.309(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service medical records reveal that, in 1973, the appellant 
complained of left knee tenderness of 6 days duration, and 
that he had had swelling of his left knee during the past 
weekend, which had resolved.  He denied any history of 
injury.  He felt it was locked and had soreness.  The 
examiner observed no effusion, or instability.  There was a 
negative McMurray test.  Crepitus was noted, with good range 
of motion.  The appellant was advised to stay off of his knee 
when having pain.  His October 1973 military discharge 
examination was negative for complaints or findings referable 
to his knees, and his lower extremities and musculoskeletal 
system were described as normal.

The RO originally denied the appellant's claim for a knee 
disability in an October 1980 rating decision.  The RO found 
that the appellant's complaint of left knee tenderness and 
swelling in January 1973 had resolved during service with no 
residuals.  The RO confirmed and continued its denial in 
February 1984.  Post service medical records which indicated 
treatment for both right and left knee complaints, and a lay 
statement which indicated that the appellant had had problems 
with his "right" knee for years were submitted, but the RO 
found no new and material evidence sufficient to reopen the 
appellant's claim in August 1987.  

A July 1988 VA treatment entry indicating complaints of 
"right" knee pain was submitted, and the RO again found no 
new and material evidence for service connection of either 
knee in a September 1988 decision.  The appellant appealed 
the denial to the Board, but the Board affirmed the RO's 
denial by a decision in April 1990.  

Additional post service medical treatment records were 
submitted which revealed continued treatment for the 
appellant's knee pain and a diagnosis of arthritis of the 
knees was provided.  Records from the Department of Labor 
were also submitted which indicated that the appellant 
reported an injury to his left knee while working.  

At a September 1994 RO hearing on appeal, the appellant, in 
essence, testified that he injured his left knee during 
service in 1971 while playing basketball.  He claimed that he 
received treatment from a corpsman, who provided him an Ace 
bandage, and that the swelling was down the next morning.  He 
indicated that he started having problems with his knee in 
1973 and was treated again.  He also reported that he was 
treated following service in 1974.  He claimed that he was 
treated at the VA for his "left" knee in 1975, but that the 
VA mistakenly documented treatment of his right knee, and 
that he had had continuing pain since that time.  

In a September 1994 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
bilateral knee disability on the basis that new and material 
evidence sufficient to warrant reopening of his claim had not 
been submitted.

Private medical treatment and hospitalization records were 
submitted which revealed that the appellant received a 
partial meniscectomy and debridement of his left medial 
femoral condyle in October 1983.  Arthroscopy of his left 
knee was again performed in May 1993.  A high tibial 
osteotomy of the left knee was also performed in June 1994, 
and the appellant was followed post-surgically. 

Additional VA treatment records were also submitted which 
indicated that the appellant had complained of "left" knee 
pain in September 1980, and an x-ray of his left knee was 
normal in March 1981.  

Private and VA medical records continued to show treatment 
for left and right knee complaints through June 1995.  

The Board likewise denied reopening the appellant's claim in 
an August 1997 decision.  The appellant was notified of his 
appellate rights, but did not file an appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999). 

Pertinent evidence associated with the claims file since the 
August 1997 Board decision includes a June 1995 letter from 
the Chief of the VA Medical Administration Service, who, in 
response to the appellant's request to amend his July 1975 VA 
treatment record to reflect treatment for his "left" rather 
than his "right" knee, reported that the appellant's 
medical records were reviewed by the Chief of Orthopedics who 
noted that the physicians who performed the examinations in 
question were no longer at the facility, and that, since she 
was not present at the examinations, it must be assumed that 
the "side" noted was correct.

Additional, some duplicate, VA and private medical treatment 
records were submitted, which showed treatment for the 
appellant's knee disability, in addition to other physical 
complaints.  An April 1993 treatment entry from the 
appellant's private physician, M. M., M. D., indicated that 
the appellant provided a long history of bilateral knee pain.  
The examiner noted that he apparently injured his left knee 
in 1971 while serving in the military, but that he could not 
recall any of the details of the injury.

A VA examination was conducted in March 1998.  The appellant 
provided a history of a left knee injury while playing 
basketball in service, which resulted in orthoscopic surgery 
in 1993, as well as an osteotomy to that same left knee in 
1994 with hardware placement.  

An application for a disabled person parking permit from the 
state of Florida was also submitted.  

A February 1999 letter from the appellant's private 
physician, J. S., M.D., was submitted.  Dr. J. S. indicated 
that he had reviewed some records that the appellant had 
provided him.  After reviewing these records, the question 
was whether there was a connection between the disability the 
appellant was having, in particular his left knee condition, 
and an injury he sustained to the left knee while playing 
basketball overseas in 1971 while he was in the military.  
Dr. J. S. noted that, "by history", the appellant was 
playing basketball, rebounded the ball, and came down the 
"wrong way."  He was seen by a "corpsman" and noticed that 
his left knee was swollen.  The knee was wrapped with an Ace 
bandage and the swelling went down.  The appellant felt 
better, but, soon after, he started to notice some pain 
referred to that knee and thought it was due to climbing up 
and down a ladder with his knees "hitting the crosspieces."  
He claimed that he mentioned his left knee once more in 1973, 
and was seen by a private physician in 1974, but those 
records were not available.  The appellant also claimed that 
he sought treatment from the VA for his "left" knee in 
1975, but that it was reported as the "right" knee by 
mistake.  Dr. J. S. then expressed the opinion that "there 
is a relation between the problem affecting his knee and the 
left knee pain he started to have while in the military."  

The RO denied reopening of the appellant's claim in an August 
2000 decision.

A February 2000 examination report by Dr. M. S. of Orthopedic 
Specialists indicated that the appellant's initial injury 
"goes back to playing basketball in 1971-1973."

In September 2000, Dr. J. S. submitted an addendum to his 
February 1999 letter regarding "why and how" the problems 
that the appellant was having with his left knee were related 
to the original injury he sustained while in the military in 
1971.  He indicated that it was "apparently a twisting type 
injury.  He reported to me when I saw him on October 1998 
that he has had problems with the left knee and this has 
extended throughout the years."  He then opined that the 
"initial injury was the beginning of the problems he has now 
in the left knee.  The history indicates that there was a 
steady progression of symptoms since he had that initial 
injury up to the present time."

At his April 2002 hearing on appeal before the undersigned, 
the appellant testified regarding his claim to reopen.  He 
reported that he first injured his knee in 1971 while playing 
basketball.  He claimed a corpsman looked at it and wrapped 
it, and indicated that he would be "okay" in the morning.  
The next morning he was "fine" so he just went about his 
business, took the wrap off, and did not go back.  He 
reported that about a month later, when he would hit his knee 
on the ladder, he noticed that it started hurting and, in 
1973, when he noticed it grinding, he went to sick bay, but 
nothing was done at that time.  He claimed that he was again 
treated in 1974, but that those treatment records were 
unavailable.  He indicated that VA records, dated from 1975 
to about 1983, when he had surgery for his left knee, 
mistakenly referred to his "right" instead of his "left" 
knee.  He reported that he now had other physical complaints 
as a result of his left knee disability.  He also testified 
that he quit several jobs over the years as the result of his 
knee disability, but that he did not report to his employers 
that his knee disability was his reason.

In light of the above evidence, particularly the opinions of 
the appellant's private physicians that his initial injury 
"goes back to playing basketball in 1971-1973," and that 
the "initial injury was the beginning of the problems he has 
now in the left knee," the entire record must be reviewed in 
order to fairly decide the claim.  Therefore, the claim must 
be re-opened, and further development must be undertaken.

In determining that the appellant's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability, is 
reopened; to this extent only, the appeal is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

